UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):December 3, 2015 INNOVUS PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Nevada 000-52991 90-0814124 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 9171 Towne Centre Drive, Suite 440, San Diego, CA 92122 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 964-5123 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On December 3, 2015, the Company announced that it had entered into an exclusive license and distribution agreement with Bio Taskbased in Malyasia (“Bio Task”) under which Innovus Pharma has granted to Bio Task an exclusive ten year distribution right to market and sell in Malyasia Innovus Pharma’s products including Zestra® increase Female Sexual Arousal and Desire and Satisfaction, EjectDelay® for treating premature ejaculation, Sensum+® to increase penile sensitivity, Vesele® for sexual functions and cognitive responses and Zestra Glide® the high viscosity water based lubricant. Under the agreement, Innovus Pharma will receive an upfront payment and is eligible to receive up to $34 million dollars in sales milestone payments plus an agreed-upon transfer price. A copy of the press release regarding the above-described agreement is attached as Exhibit 99.1 and incorporated by reference into this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release issued December 3, 2015 SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:December 3, 2015 INNOVUS PHARMACEUTICALS, INC. By: /s/ BASSAM DAMAJ Bassam Damaj President and Chief Executive Officer
